DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
First the examiner thanks the attorney Ms. Shi Liu for pointing out that during last communication, species A1 was mistakenly labeled to claim 2, while species A2 was mistakenly labeled for A2,  species A1 supposed to be for claim 3 while species A3 supposed to be for claim 4.  The examiner also thank Ms. Shi Liu for pointing out that last office action, form PTO-326 having claims 1-26, 30-32, 63-66 and 114-124 mistakenly remarked under box 7, which supposed to be correctly marked under box 9 for restriction requirement.  
Applicant’s election without traverse of species A1  for species A and species B1 for species B in the reply filed on 09/30/2021 is acknowledged.
Claim 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114-124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific metal oxide or metal hydroxide, such as MgO, Mg(OH)2, La2O3, Nd2O3, Eu2O3, Pr2O5, Mn2O3  or ZrO2-La2O3 core-shell, MnWO4 , Na10MnW5O17  etc. specific metal oxide or metal hydroxide nanowire catalyst having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C.  The specification does not reasonably provide enablement for any nanowire comprises one or more elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C .   For example,  a nanowire of hydrogen (H2) probably is not even existed, let alone its catalytic function as that of instantly claimed; while actinides elements are well-known used as nuclear weapons or bomb as nuclear fuel.   Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  make and use the invention commensurate in scope with these claims.  
The state of art only recognizes  MgO, Mg(OH)2, La2O3, Nd2O3, Eu2O3, Pr2O5, Mn2O3  or ZrO2-La2O3 core-shell, MnWO4 , Na10MnW5O17  etc. specific metal oxide or metal hydroxide nanowire catalyst having catalytic activity effective to catalyze the 2, La2O3, Nd2O3, Eu2O3, Pr2O5, Mn2O3  or ZrO2-La2O3 core-shell, MnWO4 , Na10MnW5O17  etc. specific metal oxide or metal hydroxide nanowire catalyst having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C is high.   But  the predictability of the using any nanowire compounds comprising any of one or more elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof having  instantly claimed 
The breadth of the claims are very broad due to vast number of possible ways of combining  any one or more of such elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof, plus considering such elements combined with other periodical table elements formed compounds, for example, see numerated long listed of oxides, hydroxides, oxyhydroxides, sulfates, carbonates, oxide carbonates, oxalates, phosphates, hydrogenphosphates, dihydrogenphosphates, oxyhalides, hydroxyhalides, oxysulfates or combinations thereof listed in claim 2.  it is not readily apparent to one of ordinary skill in the art that any of such compounds comprising any of one or more elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof combined with any other elements in periodical table would be able to form a nanowire, and thus such formed nanowire would have instantly claimed catalytic activity.   Therefore, it is highly possible that many of such compounds comprising any of one or more elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof not having instantly claimed catalytic activity, for example, hydrogen, actinides compounds etc.  
Furthermore, the amount of direction or guidance presented in the instant specification is minimal because instant specification only describes MgO, Mg(OH)2, La2O3, Nd2O3, Eu2O3, Pr2O5, Mn2O3  or ZrO2-La2O3 core-shell, MnWO4 , Na10MnW5O17  etc. specific metal oxide or metal hydroxide nanowire catalyst having catalytic activity 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 5-13, 15-26, 30-32, 63-66, 114-124.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 7 recites every possible 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 13 requires a solid core of the nanowire catalyst but its parent claim only requires a nanowire catalyst comprising any of one or more elements from any of group 1 through 7,  lanthanides, actinides or combinations thereof, but does not require a core or a core-shell catalyst.  In other words, there seem critical  structure of configuration for such claimed nanowire catalyst is missing hereof. Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed solid core, thus it renders claim indefiniteness. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-48 of U.S. Patent 10654769. Although the claims at issue are not identical, they are not patentably distinct from each other because US’769 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 11 lines 15-20). Furthermore, US’769 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-18, 20-21 of U.S. Patent No.9956544. Although the claims at issue are not identical, they are not patentably distinct from each other because US’544 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 9 lines 54-60). Furthermore, US’544 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No.11000835. Although the claims at issue are not identical, they are not patentably distinct from each other because US’835 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 8 lines 29-35). Furthermore, US’835 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to . 
Claim 1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No.9751079. Although the claims at issue are not identical, they are not patentably distinct from each other because US’079 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 8 lines 22-49). Furthermore, US’079 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-21 of copending Application No. S/N 16/834972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Copending application’972  teaches a same or substantially the same nanowire catalyst as that of instantly claimed  in view of its nanowire definition (see published application para. [0088], [0089]) . Furthermore, co-pending application ’972 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1-3 and 5-13, 20-26, 31, 63-66 and 114-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. S/N 17/098027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Copending application’027 teaches a same or substantially the same nanowire catalyst as that of instantly claimed  in view of its nanowire definition (see published application para. [0091], [0093]) . Furthermore, co-pending application ’027 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759